DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 1/14/22.
Claims 1-22 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 9/22/20 and 2/12/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 1/14/22 with respect to claims 1-22 have been considered but are not persuasive.

	Applicant argued in page 11 that prior art do not teach	 "processor ... [including] a polarization filter array including a plurality of polarization filters configured to filter, based on one or more polarization orientations, at least one of the first image data generated by the first polarized image sensor or the second image data generated by 

Examiner disagree on this because Pau [0086] FIG. 13-14 teach processor or software control, Pau [0015] [0069] teach polarization filter array, Pau [0061] teach polarization orientations and Pau [0060] calculating one or more Stokes parameters. Nakata Fig. 2 [0043] teach filter array which can be polarization filter array based on the teaching of Pau [0015] [0069]. Nakata Fig. 17 two camera with polarized image sensors because each of these cameras have Nakata Fig. 2 like structure. So combined teaching meets claimed limitation with predictable results.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-14, 16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pau (U.S. Pub. No. 20180100731 A1), in view of Nakata (U.S. Pub. No. 20210058604 A1).

Regarding to claim 1, 12 and 16:

1. Pau teach a device, comprising: a first polarized image sensor configured to capture first image data relating to an object from a first perspective; (Pau [0017] there may be more than one structured illuminator to illuminate the scene at different perspectives and distances. In other examples, there can be more than one polarization and color camera to detect the scene at different perspectives and distances)
a second polarized image sensor configured to capture second image data relating to the object from a second perspective different from the first perspective; and (Pau [0054] FIG. 2 is a schematic diagram of a depth imager 200 according to the disclosed technologies, consisting of two color and polarization cameras 201 and 203, a structured illuminator 202 and controlling electronics 204. Light rays 205 are emitted from the illuminator 202 and are reflected from an object 206 and are detected by the two camera 201 and 203 at different perspectives)
a processor configured to obtain polarization information (Pau [0086] FIG. 13-14 process block 1310, one or more light sensors are provided having respective polarization sensitive and wavelength sensitive focal plane arrays. At process block 1320, polarization-controlled light propagated from one or more attachable devices is detected at the light sensor(s). At process block 1330, an analysis procedure is performed at one or more computers to determine properties of the attachable devices) and depth information of the object (Pau [0073] various computer-implemented algorithms can be used to process data received from a light sensor comprising disclosed polarization sensitive focal plane arrays. One type of  based on at least one of the first image data or the second image data, (Pau [0054] FIG. 2 is a schematic diagram of a depth imager 200 according to the disclosed technologies, consisting of two color and polarization cameras 201 and 203, a structured illuminator 202 and controlling electronics 204) and
wherein the processor (Pau [0086] FIG. 14) includes a polarization filter array including a plurality of polarization filters configured to filter, (Pau [0015] one or more of the block subpixels can incorporate a liquid crystal polymer retarder. Some polarization filters can include a wire grid polarizer, a liquid crystal polymer polarizer. Pau [0069] In other examples, a 2×2 array of subpixels can be covered with corresponding arrays of polarization filters according to FIG. 4C or 4E) based on one or more polarization orientations, (Pau [0061] As will be readily apparent to one of ordinary skill in the art, a polarization filter that transmits a particular polarization state is understood to substantially block light of an orthogonal polarization state. For example, a linear polarization filter that transmits 0°-oriented linearly polarized light can substantially block light of 90°-oriented linear polarization. A polarization filter that transmits right-circularly polarized light can substantially block left circularly polarized light. Because light of one polarization state can be resolved into components of light of two or more different polarization states, a polarization filter for, say, 45°-oriented light can detect linearly polarized light having 0°- or 90°-oriented linear polarization, or even right-circular polarization, albeit with reduced sensitivity, but will substantially block 135°-oriented linearly polarized light, which is orthogonal to 45°)
and to output polarized image data for calculating one or more Stokes parameters. (Pau [0060] a camera with a micropolarizer having pixels or subpixels of two different orientations, the camera is sensitive to both the two linear polarization states. In a common example of a linear polarization camera, there can be linear micropolarizers of four orientations at 0, 45, 90 or 135 degree, which allows the measurement of the first three components of the Stokes vector, S0, S1 and S2)

Pau do not explicitly teach to extract a feature of the object based on the polarization information and the depth information; wherein at least one of the first polarized image sensor or the second polarized image sensor includes a microlens array, a micro-polarizer array, and a photo diode array arranged in a stacked configuration, and at least one of the first polarized image sensor or the second polarized image sensor processes a light from the object using the micro-polarizer array and generates at least one of the first image data or the second image date based on the light processed by the micro-polarizer array; at least one of the first image data generated by the first polarized image sensor or the second image data generated by the second polarized image sensor.

However Nakata teach wherein at least one of the first polarized (Nakata [0085] a logic circuit including at least some of the illustrated functions may be provided in a layer below the pixel array to form a layered image sensor. Accordingly, many types of image processing are completed within the image sensor, enabling an increase in the speed of processing and reducing loads on the subsequent processing to eliminate a image sensor (Nakata [0188] Modified Example 3 will be described. FIG. 24 schematically illustrates an image capturing element mounted in each of the plurality of cameras 514 in the first image capturing section 510 and the plurality of cameras 516 in the second image capturing section 512. Here, an image capturing element 540 is a layered image sensor) or the second polarized image sensor (Nakata Fig. 17 [0117] the image capturing apparatus 300 includes a first image capturing section 12a and a second image capturing section 12b. The first image capturing section 12a and the second image capturing section 12b each correspond to the image capturing apparatus 12 illustrated in FIG. 1) includes a microlens array, (Nakata Fig. 2 [0043] A pixel 110 includes a microlens layer 112. Fig. 3 [0048] FIG. 3 illustrates a pixel array in the image capturing element 20) a micro-polarizer array, (Nakata Fig. 2 [0043] A pixel 110 includes a polarizer layer 116. Fig. 3 [0048] FIG. 3 illustrates a pixel array in the image capturing element 20) and a photo diode array arranged in a stacked configuration, (Nakata Fig. 2 [0043] A pixel 110 includes a photoelectric conversion layer 118. Fig. 3 [0048] FIG. 3 illustrates a pixel array in the image capturing element 20) 
and at least one of the first polarized image sensor or the second polarized image sensor processes a light from the object using the micro-polarizer array and generates at least one of the first image data or the second image date based on the light processed by the micro-polarizer array; (Nakata Fig. 17 two camera [0058] FIG. 5 is a diagram for describing the principle of acquisition of distance information based on the phase difference. FIG. 5 illustrates a path through which light from a subject 130 enters an image capturing surface 134 of the image capturing element 20 via a focusing lens 132 of the image forming optical system 14, as viewed from above an image capturing space. It is assumed that states (a), (b), and (c) involve different distances from the image capturing surface 134 to the subject 130 and that the subject 130 in the state (b) is located at a focus position, that is, on a focus plane 138)
at least one of the first image data generated by the first polarized (Nakata [0085] a logic circuit including at least some of the illustrated functions may be provided in a layer below the pixel array to form a layered image sensor. Accordingly, many types of image processing are completed within the image sensor, enabling an increase in the speed of processing and reducing loads on the subsequent processing to eliminate a need to provide a large calculator. [0086] FIG. 9 schematically illustrates a transition of a captured image in the image processing section 22. First, the pixel value acquisition section 32 acquires data of a captured image such as an image 220. In the illustrated example, a subject in the image is a cube. The data acquired includes information regarding the luminance of natural light or polarized light detected by the left photodiode and the right photodiode) image sensor or the second image data generated by the second polarized image sensor, (Nakata Fig. 17 [0117] the image capturing apparatus 300 includes a first image capturing section 12a and a second image capturing section 12b. The first image capturing section 12a and the second image 
and to extract a feature of the object based on the polarization information 
(Nakata [0072] FIG. 8 illustrates functional blocks of the image processing section 22 according to the present embodiment. The functional blocks illustrated in FIG. 8 and FIGS. 17 and 20 described below can be implemented using, in terms of hardware, an image capturing element, various arithmetic circuits, a microprocessor, a buffer memory, or the like or using, in terms of software, a program stored in the memory. [0140] the polarization phase difference can be acquired, and thus even for subject surfaces with few undulations that are not extracted from an image with natural light as feature points, variation in shape can be sensitively extracted as feature points. Accordingly, much information supporting the phase difference can be obtained, allowing the accuracy of the known focusing function to be increased. Note that, in a case where the present embodiment is implemented as a stereo camera, more feature points are obtained using degree-of-polarization images and normal images than using luminance images with natural light, and that the accuracy of generation of distance images can thus be increased that is based on acquisition of corresponding points from images with the left and right viewpoints. Nakata [0029] FIG. 20 is a diagram illustrating functional blocks of the image capturing apparatus including a focusing function utilizing a polarization phase difference in the related art)
and the depth information. (Nakata Fig. 17 [0180] the distance acquisition section 526 generates depth information indicating the distance from the camera to each subject on the basis of the parallax of the subject acquired by the parallax 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pau, further incorporating Nakata in video/camera technology. One would be motivated to do so, to incorporate to extract a feature of the object based on the polarization information and the depth information. This functionality will improve quality of image.

Examiner’s Note: Pau [0086] FIG. 13-14 teach processor or software control, Pau [0015] [0069] teach polarization filter array, Pau [0061] teach polarization orientations and Pau [0060] calculating one or more Stokes parameters. Nakata Fig. 2 [0043] teach filter array which can be polarization filter array based on the teaching of Pau [0015] [0069]. Nakata Fig. 17 two camera with polarized image sensors because each of these 

Regarding to claim 2 and 14:

2. Pau teach the device of claim 1, wherein at least one of the first polarized image sensor or the second polarized image sensor (Pau [0054] FIG. 2 is a schematic diagram of a depth imager 200 according to the disclosed technologies, consisting of two color and polarization cameras 201 and 203) is a near infrared (“NIR”) polarized image sensor, (Pau [0059] for a broadband camera, the detector is sensitive to light from ultraviolet, through visible, to near infrared spectrum) and at least one of the first image data or the second image data is NIR monochromatic image data. (Pau [0059] a broadband camera, the detector is sensitive to light from ultraviolet, through visible, to near infrared spectrum, the image acquired by a broadband camera is monochrome)

Regarding to claim 3:

3. Pau teach the device of claim 1, further comprising a light source configured to emit a near infrared light to illuminate the object. (Pau [0059] for a broadband camera, the detector is sensitive to light from ultraviolet, through visible, to near infrared spectrum)

Regarding to claim 4 and 19:

4. Pau teach the device of claim 1, wherein the polarization information includes at least one of the one or more Strokes parameters, a degree of linear polarization (“DOLP”), or an angle of linear polarization (“AOLP”). (Pau [0060] example of a linear polarization camera, there can be linear micropolarizers of four orientations at 0, 45, 90 or 135 degree, which allows the measurement of the first three components of the Stokes vector, S0, S1 and S2)

Regarding to claim 5:

5. Pau teach the device of claim 4, wherein the processor is configured to extract the feature of the object (Pau [0073] calculates depth information with a fringe analysis method to unwrap the phase of the projected fringe. Another type of algorithm utilizes a physics based model, such as Fresnel equations and Mueller matrix formalism, to determine the material properties, such as refractive index and bidirectional reflectance distribution function, and surface normal. For certain exemplary wavelength ranges, such as far infrared, it is also possible to calculate the surface shape by measuring the Stokes parameters and degree of linear polarization (DOLP) of a black body) based on at least one of the one or more Strokes parameters, the DOLP, the AOLP, or the depth information. (Pau [0060] example of a linear polarization camera, there can be linear micropolarizers of four orientations at 0, 45, 90 

Regarding to claim 6:

6. Pau teach the device of claim 1, wherein the processor is further configured to calculate one or more Stokes parameters based on the polarized image data. (Pau [0060] a camera with a micropolarizer having pixels or subpixels of two different orientations, the camera is sensitive to both the two linear polarization states. In a common example of a linear polarization camera, there can be linear micropolarizers of four orientations at 0, 45, 90 or 135 degree, which allows the measurement of the first three components of the Stokes vector, S0, S1 and S2)

Regarding to claim 7 and 20:

20. Pau teach the method of claim 19, further comprising: calculating, by the processor, (Pau [0086] FIG. 13-14 process block 1310, one or more light sensors are provided having respective polarization sensitive and wavelength sensitive focal plane arrays. At process block 1320, polarization-controlled light propagated from one or more attachable devices is detected at the light sensor(s). At process block 1330, an analysis procedure is performed at one or more computers to determine properties of the attachable devices) one or more Stokes parameters based on polarized image data; and (Pau [0060] a camera with a micropolarizer having pixels or subpixels of two 
calculating, by the processor, (Pau [0086] FIG. 13-14 process block 1310, one or more light sensors are provided having respective polarization sensitive and wavelength sensitive focal plane arrays. At process block 1320, polarization-controlled light propagated from one or more attachable devices is detected at the light sensor(s). At process block 1330, an analysis procedure is performed at one or more computers to determine properties of the attachable devices) at least one of the AOLP or the DOLP based on the one or more Stokes parameters. (Pau [0005] The polarization state of light can be described by the Stokes vector S, which consists of the four elements S.sub.0, S.sub.1, S.sub.2, and S.sub.3. S0 represents the intensity of an optical field; S.sub.1 and S.sub.2 denote the affinity towards 0° and 45° linear polarization respectively; and S.sub.3 expresses the difference between right and left circular polarizations. Using S the angle of linear polarization, degree of polarization (DOP), degree of linear polarization (DOLP), and degree of circular polarization (DOCP) can be calculated)

Regarding to claim 8:

8. Pau teach the device of claim 4, wherein the processor is further configured to construct an image based on at least one of a plurality of Strokes parameter values, a plurality of DOLP values, a plurality of AOLP values, or the depth information. (Pau [0073] certain exemplary wavelength ranges, such as far infrared, it is also possible to calculate the surface shape by measuring the Stokes parameters and degree of linear polarization (DOLP) of a black body)

Regarding to claim 10-11:

Cancelled.

Regarding to claim 13:

13. Pau teach the device of claim 12, further comprising: a light source configured to emit the structured light. (Pau [0017] there may be more than one structured illuminator to illuminate the scene at different perspectives and distances. In other examples, there can be more than one polarization and color camera to detect the scene at different perspectives and distances)

Regarding to claim 21:

21. Pau teach the device of claim 1, further comprising: wherein each of the first and second spectral filters is a near infrared band-pass filter associated with a same predetermined wavelength range. (Pau [0107] a fourth subpixel of the block can have a color filter configured to selectively transmit the fourth color, different from all 

Pau do not explicitly teach a first spectral filter and a second spectral filter disposed in front of the first polarized image sensor and the second polarized image sensor, respectively.

However Nakata teach a first spectral filter and a second spectral filter disposed in front of the first polarized image sensor and the second polarized image sensor, respectively. (Nakata Fig. 17 has two camera 12a and 12b has image sensor and Fig. 2 [0043] A pixel 110 includes a color filter layer 114. Fig. 3 [0048] FIG. 3 illustrates a pixel array in the image capturing element 20) 

Claims 9, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pau (U.S. Pub. No. 20180100731 A1), in view of Nakata (U.S. Pub. No. 20210058604 A1), further in view of Samokrutov (U.S. Pub. No. 20190369059 A1).

Regarding to claim 9, 15 and 17-18:

18. Pau teach the method of claim 16, Pau do not explicitly teach wherein extracting the feature of the object based on the polarization information and the depth information of the object comprises determining a material of the object, and wherein the method further comprises identifying an acoustic property of the material of the object.

However Nakata teach wherein extracting the feature of the object based on the polarization information (Nakata [0072] FIG. 8 illustrates functional blocks of the image processing section 22 according to the present embodiment. The functional blocks illustrated in FIG. 8 and FIGS. 17 and 20 described below can be implemented using, in terms of hardware, an image capturing element, various arithmetic circuits, a microprocessor, a buffer memory, or the like or using, in terms of software, a program stored in the memory. [0140] the polarization phase difference can be acquired, and thus even for subject surfaces with few undulations that are not extracted from an image with natural light as feature points, variation in shape can be sensitively extracted as feature points. Accordingly, much information supporting the phase difference can be obtained, allowing the accuracy of the known focusing function to be increased. Note that, in a case where the present embodiment is implemented as a stereo camera, more feature points are obtained using degree-of-polarization images and normal images than using luminance images with natural light, and that the accuracy of generation of distance images can thus be increased that is based on acquisition of corresponding points from images with the left and right viewpoints. Nakata [0029] FIG. 20 is a diagram illustrating functional blocks of the image capturing apparatus including a focusing function utilizing a polarization phase difference in the related art)
and the depth information of the object (Nakata Fig. 17 [0180] the distance acquisition section 526 generates depth information indicating the distance from the 

The motivation for combining Pau and Nakata as set forth in claim 1 is equally applicable to claim 9.

However Samokrutov teach image feature comprises determining a material of the object, and wherein the method further comprises identifying an acoustic property of the material of the object. (Samokrutov [0027] in order to determine, for example, the acoustic density of a test specimen with a heterogeneous material composition, at least the degree of similarity of the polarizations included in the signal information is determined in the course of the evaluation of the discrete signal information within a voxel group, wherein said degree of similarity is proportionally related to the acoustic density of the test specimen within the voxel group. Alternatively 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pau, further incorporating Nakata and Samokrutov in video/camera technology. One would be motivated to do so, to incorporate determining a material of the object, and wherein the method further comprises identifying an acoustic property of the material of the object. This functionality will improve quality of image.

Allowable subject matter

Regarding to claim 22:

Claims 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482